963 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alfonzo FAULK, Plaintiff-Appellant,v.Sergeant WATSON;  Dentist Ray;  Dwight D. High;  SergeantDraughmon;  Warden Dixon;  Robert Camper;Sergeant Barnes, Defendants-Appellees.
No. 92-6256.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 4, 1992Decided:  May 22, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-89-115-CRT-BO)
Alfonzo Faulk, Appellant Pro Se.
Ronna Dawn Gibbs, North Carolina Department of Justice, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Alfonzo Faulk appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Faulk v. Watson, No. CA-89-115-CRT-BO (E.D.N.C. Jan. 6, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED